Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are unpersuasive. 
The amendment to claim 1 clarifies the shape of the fluid guide shroud. It is noted that the limitation in claim 1 line 11 recites “a number of the fluid guide shroud” this claim language necessitates a rejection under 35 USC 112(b) due to the introduction of the term “the fluid guide shroud” which insinuates a single shroud, but then the phrase “a number of the fluid guide shroud” appears later in the claims to refer to the number of fluid guide shroud. For the purposes of examination, the phrase “a number of the fluid guide shroud” is taken to mean that the fluid guide shroud may comprise a plurality of fluid guide shrouds wherein the number of shrouds is determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer to be cut.
 Applicant appears to support the position that the size, shape, or number of the shroud(s) is a matter of design choice when it is recited in claim 1 that “the size or shape of the lower edge of the fluids guide shroud are determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer is cut”. 
Applicant argues that the co-pending application 16/454,289 claims a multi-layer structure while the double-layer structure is claimed in the present invention. The claims of the co-pending application are narrower than the present invention. The present invention claims a double-layer structures, but the requirement of the two layers inner and outer with a hollow 
The prior art of Hillman EP0478198 illustrates shrouds 124 and 128 and their size, shapes in Figs. 1 and 2.  The teachings of Hillman are used in the new prior art rejections below as necessitated by the amendment.
It is noted that applicant is silent to the interpretation of the gas supply unit and chemical reaction supply unit under 35 USC 112(f) made by the examiner in the non-final rejection filed February 16, 2021 as applicant does not argue against such interpretation in the latest remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of co-pending Application No. 16/454289(reference application) in view of Hillman (EP 0478108). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the co-pending application fully encompasses the scope of the present invention.
Regarding claim 1:	The co-pending application claims a wafer cutting device with an etching unit, a gas supply unit, a chemical reaction liquid supply unit see claim 1. In the co-pending application where the etching unit is claimed a wafer holding device (carrier tray and a gas passage) and a fluid guide shroud. The carrier tray of the co-pending application is provided with a plurality of air holes which reads on the plurality of gas apertures. The guide shroud of the 
The co-pending application fails to claim the hemispherical, conical, or cylindrical shape.
The prior art of Hillman teach a double layer shroud comprising dish shaped shrouds 124, 128. See Fig. 2 where the shape of the shroud appears to be hemispherical or cylindrical and the lower edges of the shrouds are circular. It noted that the prior art of Hillman recites that shroud 124 is dish-shaped. See also the curvature of the shroud and the lower end of the shrouds in Figures 2 and 3 of Hillman. The shape of the shroud enhances control of the flow of the fluid regime and prevents contamination of the wafer surface see col. 4 lines 49-53 and col. 6 lines 16-col. 7 line 14 of Hillman. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba in view of Higashijima et al with the lower edge of the fluid guide shroud having a circular shape as suggested by Hillman. 
Furthermore, it would have been obvious at the time of the claimed invention to modify the shape of the fluid guide shroud of the co-pending application that is of a hemispherical, conical or cylindrical shape to enhance control of the flow path of the process fluid as suggested by Hillman.
Regarding claim 3: The size of the carrier tray is smaller than the size of the wafer as it is claimed in claim 1 of the present invention as being equal to the lower edge of the wafer (which is only a portion or interpreted as smaller than the wafer)

Regarding claim 5:	See claim 6 of the co-pending application which claims the specific structure of the chemical reaction liquid supply unit as a liquid storage tank, a recovery tank, and a pump and the manner in which the liquid is recycled.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of co-pending Application No. 16/454289(reference application) in view of Elmar et al (US 6,095,899).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the co-pending application fully encompasses the scope of the present invention.
Regarding claim 1:	The co-pending application claims a wafer cutting device with an etching unit, a gas supply unit, a chemical reaction liquid supply unit see claim 1. In the co-pending application where the etching unit is claimed a wafer holding device (carrier tray and a gas passage) and a fluid guide shroud. The carrier tray of the co-pending application is provided with a plurality of air holes which reads on the plurality of gas apertures. The guide shroud of the co-pending application is a double layer structure with an inner layer, an outer layer, and a hollow interlayer. The gas supply unit of the co-pending application is connected to the fluid guide shroud to supply a shielding gas (protective gas) through the air holes (apertures). The 
The co-pending application fails to claim the hemispherical, conical, or cylindrical shape
The prior art of Elmar et al teaches an apparatus and method for machining workpieces by flushing working liquid to the tool and workpiece interface. See Figs. 5-7.Elmar et al teaches a wafer cutting device, comprising: an etching unit (grinding apparatus 30 where a film are removed via abrading, cutting and/or grinding see col. 1 lines 54-64 and col. 2 lines 60-63), a gas supply unit (gas ejecting means 10 and nozzle 11), and a chemical reaction liquid supply unit (water channel 45, nozzle apertures 47, water channel 45, working liquid 15); the etching unit includes a wafer holding device (chuck table 33) and a fluid guide shroud (grinding wheel 44), wherein the wafer holding device includes a carrier disk and a gas passage see the discussion in col. 4 lines 47-61, the carrier disk being configured to fix a wafer to be cut and provided with a plurality of gas apertures, the gas passage being disposed below the carrier disk; the fluid guide shroud is a double-layer structure see Figs. 5-7, of a hemispherical/conical, consisting of an inner layer (revealing apertures 47), an outer layer (43/44)  and a hollow interlayer 46, located above the wafer holding device and has adjustable spacing with the wafer holding device, and is used for regulating a flow direction of a chemical reaction liquid and a protective gas, and the fluid guide shroud has a lower edge of a circular shape, and a number of the fluid guide shroud, a size or a shape of the lower edge of the fluid guide shroud are determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer to be cut; the gas supply unit is connected to the fluid guide shroud so as to supply a protective gas to the inner layer of the fluid guide shroud, and is connected to the gas passage for supplying a protective gas to the carrier disk through the gas apertures; and the chemical reaction liquid supply unit(water 
The motivation to modify the co-pending application to provide a double layered fluid guide shroud that is shaped as suggested by Elmar et al is that the shape controls the flow path of the fluids and grants the desired product result by ensuring the fluids are supplied in the desirer fashion to the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the co-pending application with the shaped fluid guide shroud suggested by Elmar et al.

Regarding claim 3: The size of the carrier tray is smaller than the size of the wafer as it is claimed in claim 1 of the present invention as being equal to the lower edge of the wafer (which is only a portion or interpreted as smaller than the wafer)

Regarding claim 4:	The gas apertures are arrange in a circular shape as claim 1 of the co-pending application claims that the plurality of air holes are arranged in the shape of the wafer.
Regarding claim 5:	See claim 6 of the co-pending application which claims the specific structure of the chemical reaction liquid supply unit as a liquid storage tank, a recovery tank, and a pump and the manner in which the liquid is recycled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the limitation in claim 1 line 11 recites “a number of the fluid guide shroud” this claim language necessitates a 35 USC 112(b) in the introduction of the term “the fluid guide shroud” the limitation insinuates a single shroud, but then the phrase “a number of the fluid guide shroud”  appears to refer to the number of fluid guide shroud or that a plurality of shrouds is included in the device is indefinite as is unclear and should be clarified by using the para [0011] as recited in the original specification of the present invention.
For, the purposes of examination, the phrase is taken to mean that the fluid guide shroud may comprise a plurality of fluid guide shrouds wherein the number of shrouds is determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer to be cut.
 Applicant appears to support the position that the size, shape, or number of the shroud(s) is a matter of design choice when it is recited in claim 1 that “the size or shape of the lower edge of the fluids guide shroud are determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer is cut”. 
Regarding claim 1:	The co-pending application claims a wafer cutting device with an etching unit, a gas supply unit, a chemical reaction liquid supply unit see claim 1. In the co-pending application where the etching unit is claimed a wafer holding device (carrier tray and a 
The co-pending application fails to claim the hemispherical, conical, or cylindrical shape.
The prior art of Hillman teach a double layer shroud comprising dish shaped shrouds 124, 128. See Fig. 2 where the shape of the shroud appears to be hemispherical or cylindrical and the lower edges of the shrouds are circular. It noted that the prior art of Hillman recites that shroud 124 is dish-shaped. See also the curvature of the shroud and the lower end of the shrouds in Figures 2 and 3 of Hillman. The shape of the shroud enhances control of the flow of the fluid regime and prevents contamination of the wafer surface see col. 4 lines 49-53 and col. 6 lines 16-col. 7 line 14 of Hillman. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba in view of Higashijima et al with the lower edge of the fluid guide shroud having a circular shape as suggested by Hillman. 
Furthermore, it would have been obvious at the time of the claimed invention to modify the shape of the fluid guide shroud of the co-pending application that is of a hemispherical, conical or cylindrical shape to enhance control of the flow path of the process fluid as suggested by Hillman.


Regarding claim 4:	The gas apertures are arrange in a circular shape as claim 1 of the co-pending application claims that the plurality of air holes are arranged in the shape of the wafer.
Regarding claim 5:	See claim 6 of the co-pending application which claims the specific structure of the chemical reaction liquid supply unit as a liquid storage tank, a recovery tank, and a pump and the manner in which the liquid is recycled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmar et al (US 6,095,899).
The prior art of Elmar et al teaches an apparatus and method for machining workpieces by flushing working liquid to the tool and workpiece interface. See Figs. 5-7.
Regarding claim 1:	Elmar et al teaches a wafer cutting device, comprising: an etching unit (grinding apparatus 30 where a film are removed via abrading, cutting and/or grinding see col. 1 lines 54-64 and col. 2 lines 60-63), a gas supply unit (gas ejecting means 10 and nozzle 11), and a chemical reaction liquid supply unit (water channel 45, nozzle apertures 47, water channel 45, , and the fluid guide shroud has a lower edge of a circular shape, and a number of the fluid guide shroud, a size or a shape of the lower edge of the fluid guide shroud are determined in consideration of matching a respective corresponding target wafer obtained by cutting the wafer to be cut; the gas supply unit is connected to the fluid guide shroud so as to supply a protective gas to the inner layer of the fluid guide shroud, and is connected to the gas passage for supplying a protective gas to the carrier disk through the gas apertures; and the chemical reaction liquid supply unit(water channel 45, nozzle apertures 47, water channel 45, working liquid 15) is connected to the fluid guide shroud to supply a chemical reaction liquid to the interlayer of the double-layer structure.  

Regarding claim 3:	 The wafer cutting device according to claim 1, wherein a size of the carrier disk is smaller than a size of the wafer to be cut.  This is a matter of intended use as the workpiece or substrate worked upon. See Figs. especially Figs. 1, 2, 4, and 6. Illustrating wafer W and wafer holding device (chuck table 33).

Regarding claim 4:	 The wafer cutting device according to claim 1, wherein the gas apertures (plurality of gas outlets 12) are arranged in a circular shape, see Fig. 3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2013/0171831) in view of Higashijima et al (US 8,696,863) and Hillman (EP 0478108).

Regarding claim 1:	The prior art of Namba teaches a substrate processing apparatus featuring an etching unit 10(notice the discussion of film removal throughout Namba to include in [0003] and [0035], a fluid guide shroud (cover plate 30) where gas and liquid are supplied thereto via gas supply unit (see nitrogen supplied from source 44 and liquids supplied from sources 63A, 62A, and 61A. The etching unit 10 further includes a wafer holder device 16 (substrate holding unit), a fluid guide shroud (cover 30). 
The prior art of Namba fails to teach that the wafer holding device includes a gas passage or a plurality of gas apertures as recited in claim 1 of the present invention.
In the prior art of Higashijima et al the carrier disk (spin chuck 3) features a nozzle member 5 (fluid passage) that supplies liquid and gas to the lower surface of the wafer. See Figs. 1 and 2. See Fig. 3 where the gas (21a,21b) and liquid apertures (20a) are illustrated as being circular. The motivation to modify the apparatus of Namba to use the wafer holding unit (spin chuck 3) of Higashijima et al is that the holder allows fluids both liquid and gas to be delivered to the lower surface of the wafer to process/dry it as suggested by Higashijima et al see col. 4 line 40-col. 8 line 27. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba with the carrier disk (spin chuck 3) of Higashijima et al which features a nozzle member 5 that supplies liquid and gas to the lower surface of the wafer.

The combination fails to teach that the lower edge of the fluid guide shroud has a circular shape. 
The prior art of Hillman teach a double layer shroud comprising dish shaped shrouds 124, 128. See Fig. 2 where the shape of the shroud appears to be hemispherical or cylindrical and the lower edges of the shrouds are circular. It noted that the prior art of Hillman recites that shroud 124 is dish-shaped. See also the curvature of the shroud and the lower end of the shrouds in Figures 2 and 3 of Hillman. The shape of the shroud enhances control of the flow of the fluid regime and prevents contamination of the wafer surface see col. 4 lines 49-53 and col. 6 lines 16-col. 7 line 14 of Hillman. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Namba in view of Higashijima et al with the lower edge of the fluid guide shroud having a circular shape as suggested by Hillman. 

Regarding claim 3:	See Fig. 2 of Namba where the size of the wafer holding device (carrier disk/substrate holding unit) is smaller than the wafer W.

Regarding claim 4:	Recall the prior art of Namba fails to teach gas apertures.
In the prior art of Higashijima et al the carrier disk (spin chuck 3) features a nozzle member 5 (fluid passage) that supplies liquid and gas to the lower surface of the wafer. See Figs. 1 and 2. See Fig. 3 where the gas (21a,21b) and liquid apertures (20a) are illustrated as being circular. The motivation to modify the apparatus of Namba to use the wafer holding unit (spin chuck 3) of Higashijima et al is that the holder allows fluids both liquid and gas to be delivered .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2013/0171831) in view of Higashijima et al (US 8,696,863) and Hillman (EP 0478108) as applied to claims 1,3, and 4  above, and further in view of Yoshida et al (US 2009/0229641).
The teachings of Namba as modified by Higashijima et al and Hillman et al were discussed above.
The combination fails to teach specific components of the chemical supply unit nor that order in which the liquid is recycled.
The prior art of Yoshida teaches a treatment liquid supply apparatus that includes a liquid storage tank 13, a recovery tank 14, and a pumps 18, 26 see Fig. 1. The limitations that recite the specific order that the liquid recycled is interpreted as a matter of an intended use as the operation of the device does not differentiate the apparatus claim according to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, according to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The motivation to further modify the apparatus of Namba as modified by Higashijima et al and Hillman is that the chemical liquid supply unit that is suggested by Yoshida et al ensures the enhanced control and efficacy of the quality of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elmar et al (US 6,095,899) in view of Yoshida et al (US 2009/0229641).
The teachings of Elmar et al were discussed above.
Prior art of Elmar et al fails to teach specific components of the chemical supply unit  as claimed nor that order in which the liquid is recycled.
The prior art of Yoshida teaches a treatment liquid supply apparatus that includes a liquid storage tank 13, a recovery tank 14, and a pumps 18, 26 see Fig. 1. The limitations that recite the specific order that the liquid recycled is interpreted as a matter of an intended use as the operation of the device does not differentiate the apparatus claim according to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, according to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The motivation to further modify the apparatus of Elmar et al is that the chemical liquid supply unit that is suggested by Yoshida et al ensures the enhanced control and efficacy of the quality of chemical liquid by using recycling the liquid. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention motivation to further modify the apparatus of Elmar et al with the treatment liquid supply apparatus and suggestion to recycle as taught by Yoshida et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
The prior art of Miya US 2006/0021636 teaches that is known that the shroud can be a plethora of shapes see [0030], [0058]. The prior art of Miya teaches that is known that the shroud can be a plethora of shapes see [0030], [0058]. Miya suggests that nozzle 6 is structured in a cylindrical shape the nozzle 6 is part of the blocker plate 9 which moves to/from the wafer as desired.
	The prior art of Hata (US 2002/0000424) teaches a method for removing a film where a fluid guide shroud with a hemispherical shape is featured see Fig. 1 structures 32/33.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716